United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.Z., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Southfield, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1016 &
No. 10-1751
Issued: March 28, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 1, 2010 appellant, through her attorney, filed a timely appeal from a
January 12, 2010 merit decision of the Office of Workers’ Compensation Programs. On June 1,
2010 she filed a timely appeal of a May 13, 2010 Office merit decision. Pursuant to the
Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of this case.
ISSUES
The issues are: (1) whether the Office properly denied authorization for spinal fusion
surgery; and (2) whether appellant established a recurrence of disability commencing
July 28, 2009, the date of the surgery.
FACTUAL HISTORY
On April 30, 2008 appellant, then a 56-year-old clerk, filed an occupational claim Form
CA-2 alleging that she sustained a back injury as a result of lifting and carrying heavy items
1

5 U.S.C. § 8101 et seq.

during her federal employment. The Office accepted the claim for lumbar strain and L5-S1
protruding disc. Appellant continued to work in a light-duty position.
In a report dated November 12, 2008, Dr. Andres Munk, an orthopedic surgeon,
diagnosed L5-S1 degenerative disc disease and stated that appellant wanted to proceed with
surgical intervention. The Office referred the case to an Office medical adviser for review. In a
January 5, 2009 report, the Office medical adviser stated that the L5-S1 disc extrusion could
respond to a simple discectomy that he would recommend, but an anterior spine fusion was a
major procedure that he did not find warranted based on the medical evidence of record.
The Office referred appellant, together with a statement of accepted facts and medical
records, to Dr. Asad Mazhari, a neurosurgeon. In a February 24, 2009 report, Dr. Mazhari
reviewed the history and results on physical examination. He diagnosed a central L5-S1 disc
herniation. Dr. Mazhari noted appellant had some degenerative disc disease in the lumbar area,
but doubted whether surgery would benefit her. He stated that she was overweight and
symptomatically did not have any deficit. Dr. Mazhari advised that if an electromyogram
(EMG) was positive for lumbar radiculopathy, then a simple discectomy would help. As to a
spinal fusion, he found that appellant would not benefit from the procedure.
On April 1, 2009 Dr. Munk responded that appellant was a good candidate for an anterior
lumbar interbody fusion (ALIF) surgery. In an April 29, 2009 report, he stated he did not agree
with Dr. Mazhari. Dr. Munk indicated that appellant had a collapsed disc with bony edema
around the disc space and mechanical symptoms. He opined that a fusion surgery would relieve
her mechanical and radicular pain.
The Office found that a conflict in medical opinion arose under 5 U.S.C. § 8123(a). It
selected Dr. Mitchell Pollack, a Board-certified orthopedic surgeon, as the impartial medical
specialist. In a June 24, 2009 report, Dr. Pollack reviewed a history of injury and provided
results on physical examination. He diagnosed an L5-S1 herniated disc without apparent nerve
root involvement. Dr. Pollack stated that an anterior interbody fusion carried significant risk in
an obese person with multiple abdominal surgeries. He stated:
“There is also a significant risk of deep vein thrombosis and pulmonary embolus,
including the risk of death. I am not sure that the claimant has been adequately
apprised of this situation. There is a possibility that she may benefit from a
simple discectomy which would be significantly, though not completely, less
risky. There is also the possibility that in someone of her body habitus, with this
type of problem with radiating back pain and no significant radicular component,
that she would not benefit from either a discectomy or an interbody fusion and
continue to have symptoms of back pain with radiation to her lower extremities,
in spite of surgery.”
Dr. Pollack concluded that, based on the history, examination and medical records, he
agreed with Dr. Mazhari and the Office medical adviser rather than Dr. Munk.
In a report also dated June 24, 2009, Dr. Daniel Pieper, a surgeon, stated that appellant
had a two- to three-year progression of lower back pain radiating into the left buttock area. He
provided results on physical examination and recommended a multilevel discogram.

2

Appellant underwent anterior lumbar interbody fusion surgery on July 28, 2009.2 On
August 7, 2009 she filed a recurrence of disability claim Form CA-2a commencing
July 28, 2009.
By decision dated August 28, 2009, the Office denied authorization for the spinal
surgery. Appellant requested a telephonic hearing, which was held on November 30, 2009. On
December 28, 2009 she submitted a December 18, 2009 report from Dr. Pieper, who noted she
had an interbody fusion on July 28, 2009. Dr. Pieper stated that he was not aware of the degree
of improvement appellant had shown since the surgery and could not comment on whether it was
a success.
In a decision dated November 5, 2009, the Office denied the claim for a recurrence of
disability commencing July 28, 2009. It found that, as the spinal fusion surgery was not
established as medically warranted, the claim for wage loss resulting from the surgery was not
causally related to the employment injury.
In a decision dated January 12, 2010, an Office hearing representative affirmed the
August 28, 2009 Office decision. The hearing representative found the weight of the evidence
was represented by Dr. Pollack.
By decision dated May 13, 2010, an Office hearing representative affirmed the
November 5, 2009 Office decision. The hearing representative found the evidence did not
establish an employment-related disability commencing July 28, 2009.
LEGAL PRECEDENT -- ISSUE 1
Section 8103(a) of the Act provides for the furnishing of services, appliances and
supplies prescribed or recommended by a qualified physician which the Office, under authority
delegated by the Secretary, considers likely to cure, give relief, reduce the degree or the period of
disability or aid in lessening the amount of monthly compensation.3 In interpreting section
8103(a), the Board has recognized that the Office has broad discretion in approving services
provided under the Act to ensure that an employee recovers from his or her injury to the fullest
extent possible in the shortest amount of time.4 The Office has administrative discretion in
choosing the means to achieve this goal and the only limitation on the Office’s authority is that
of reasonableness.5
While the Office is obligated to pay for treatment of employment-related conditions,
appellant has the burden of establishing that the expenditure is incurred for treatment of the
2

Dr. Munk described the surgery as an anterior lumbar interbody fusion surgery. Dr. Mustafa Hares, a
co-surgeon, provided a separate report that stated the procedure also included an anterior radical discectomy, L5-S1.
3

5 U.S.C. § 8103(a).

4

Dale E. Jones, 48 ECAB 648, 649 (1997).

5

Daniel J. Perea, 42 ECAB 214, 221 (1990) (holding that abuse of discretion by the Office is generally shown
through proof of manifest error, clearly unreasonable exercise of judgment or administrative actions which are
contrary to both logic and probable deductions from established facts).

3

effects of an employment-related injury or condition.6 Proof of causal relationship in a case such
as this must include supporting rationalized medical evidence.7 Therefore, in order to prove that
the surgical procedure is warranted, appellant must submit evidence to show that the procedure
was for a condition causally related to the employment injury and that the surgery was medically
warranted. Both of these criteria must be met in order for the Office to authorize payment.8
It is well established that when a case is referred to a referee physician for the purpose of
resolving a conflict, the opinion of such specialist, if sufficiently well rationalized and based on a
proper factual and medical background, must be given special weight.9
ANALYSIS -- ISSUE 1
In the present case, there was a disagreement between Attending Physician Dr. Munk and
Second Opinion Physician Dr. Mazhari with respect to anterior interbody fusion surgery.
Dr. Munk felt that appellant was an appropriate candidate for surgery and the proposed surgery
would relieve her symptoms. Dr. Mazhari opined that the surgery would not benefit her, noting
her weight and symptoms.
Pursuant to 5 U.S.C. § 8123(a), the Office found a conflict in the medical evidence.10
Appellant was referred to Dr. Pollack as a referee physician, who provided a complete report
with an accurate history, results on examination and review of the medical evidence. Dr. Pollack
opined that the proposed surgery was not warranted, noting the significant risks of such a
surgery, as well as appellant’s symptoms and body habitus. As noted, a well-rationalized
medical opinion from a referee physician is entitled to special weight. Dr. Pollack provided a
rationalized medical opinion resolving the conflict in the medical evidence. His report represents
the weight of the evidence and the Office properly relied on that evidence to establish that the
interbody spinal fusion surgery was not likely to cure, give relief, reduce the degree or the period
of disability or aid in lessening the amount of monthly compensation. The Board finds that the
Office properly exercised its discretion in denying the surgery.
The Board notes that appellant submitted reports from Dr. Pieper, who recommended a
discogram. Dr. Pieper did not provide an opinion that the interbody fusion surgery was
medically warranted and his reports are insufficient to overcome the weight accorded to the
referee physician.
6

See Debra S. King, 44 ECAB 203, 209 (1992).

7

Id.; see also Bertha L. Arnold, 38 ECAB 282 (1986).

8

See Cathy B. Millin, 51 ECAB 331, 333 (2000).

9

Harrison Combs, Jr., 45 ECAB 716, 727 (1994).

10

The Act provides that, if there is a disagreement between the physician making the examination for the United
States and the physician of the employee, the Secretary shall appoint a third physician who shall make the
examination. 5 U.S.C. § 8123(a). The implementing regulations state that if a conflict exists between the medical
opinion of the employee’s physician and the medical opinion of either a second opinion physician or an Office
medical adviser, the Office shall appoint a third physician to make an examination. This is called a referee
examination and the Office will select a physician who is qualified in the appropriate specialty and who has no prior
connection with the case. 20 C.F.R. § 10.321 (1999).

4

LEGAL PRECEDENT -- ISSUE 2
The Office’s regulations define the term recurrence of disability as follows:
“Recurrence of disability means an inability to work after an employee has
returned to work, caused by a spontaneous change in a medical condition, which
had resulted from a previous injury or illness without an intervening injury or new
exposure to the work environment that caused the illness. This term also means
an inability to work that takes place when a light-duty assignment made
specifically to accommodate an employee’s physical limitations due to his or her
work-related injury or illness is withdrawn or when the physical requirements of
such an assignment are altered so that they exceed his or her established physical
limitations.”11
When an employee, who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a light-duty position or the medical evidence of
record establishes that he or she can perform the light-duty position, the employee has the burden
to establish by the weight of the reliable, probative and substantial evidence a recurrence of total
disability and show that he or she cannot perform such light duty. As part of this burden, the
employee must show either a change in the nature and extent of the injury-related condition or a
change in the nature and extent of the light-duty requirements.12 To establish a change in the
nature and extent of the injury-related condition, there must be probative medical evidence of
record. The evidence must include a medical opinion, based on a complete and accurate factual
and medical history, and supported by sound medical reasoning, that the disabling condition is
causally related to employment factors.13
ANALYSIS -- ISSUE 2
Appellant filed a recurrence of disability claim commencing on July 28, 2009, the date of
the spinal fusion surgery. She did not allege a change in the nature and extent of the light-duty
job. At the February 19, 2010 hearing before an Office hearing representative, appellant
acknowledged that the recurrence of disability claim was based on disability resulting from the
July 28, 2009 surgery, and if the surgery was found not to be medically warranted, then the
resulting disability would not be compensable.
The Board finds that the medical evidence of record does not establish that the surgery
was medically warranted for treatment of the employment injury. The Board notes there are two
reports regarding the July 28, 2009 surgery. Dr. Munk reported anterior lumbar interbody
lumbar fusion surgery, while Dr. Hares indicated both a fusion and anterior radical discectomy,
L5-S1. The proposed surgery had been found, by the weight of the medical evidence, not to be
medically necessary for treatment of the accepted employment injuries. It is appellant’s burden
11

20 C.F.R. § 10.5(x).

12

Albert C. Brown, 52 ECAB 152 (2000); Mary A. Howard, 45 ECAB 646 (1994); Terry R. Hedman, 38 ECAB
222 (1986).
13

Maurissa Mack, 50 ECAB 498 (1999).

5

of proof to establish that any disability is causally related to the accepted employment injuries.14
The weight of the probative medical evidence does not establish a recurrence of disability
commencing July 28, 2009 causally related to the employment injuries. Based on the evidence
of record, the Office properly denied the claim for a recurrence of disability in this case.
CONCLUSION
The Board finds that the Office properly denied authorization for interbody spinal fusion
surgery. The Board further finds that appellant did not establish an employment-related
recurrence of disability commencing July 28, 2009.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated May 13 and January 12, 2010 are affirmed.
Issued: March 28, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

14

S.S., 59 ECAB 315 (2008).

6

